Citation Nr: 1207644	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  99-08 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.  


REPRESENTATION

Appellant represented by:	[redacted], Custodian


WITNESS AT HEARING ON APPEAL

Appellant's brother




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to September 1972.  He has been declared incompetent for the purposes of managing VA benefits.  His brother is his custodian and is the appellant, acting on his behalf, in this matter.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran's custodian appeared before the undersigned Acting Veterans Law Judge at a Board hearing held via video conference in July 2005.  

The Veteran's custodian is the representative.  He has been authorized to present this one claim.  38 U.S.C.A. § 5903 (West 2002 and Supp. 2010); 38 C.F.R. § 14.630 (2011). 

This matter was previously before the Board of Veterans' Appeals (Board) in November 2005 and June 2009.  On both occasions, the claim was remanded for additional development.  

In February 2011 the Board requested an expert medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2011).  The opinion, dated in June 2011 was associated with the other evidence in the claims file for consideration in July 2011.  An addendum to the opinion was requested by VA in August 2011 and the addendum report, dated in September 2011, was added to the record for consideration that same month.  As required by statute and regulation, the Board provided the Veteran and his representative copies of this opinion in November 2011 and gave them time to respond to it with additional evidence or argument.  See 38 C.F.R. § 20.903 (2011).  There was no response subsequent to this correspondence.  Thus, this case is ready for appellate consideration.  


FINDING OF FACT

The weight of the evidence does not show that the Veteran's current acquired psychiatric disorder is related to his service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1110, 1111, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

First, VA has a duty under the VCAA to notify a claimant and any designated representative of the information and evidence needed to substantiate a claim.  In 
this regard, letters to the Veteran from the RO (to include letters in April 2001, June 2006, March 2007, and December 2009) specifically notified him of the substance of the VCAA, including the type of evidence necessary to establish entitlement to service connection on a direct and presumptive basis, and of the division of responsibility between the Veteran and the VA for obtaining that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA essentially satisfied the notification requirements of the VCAA by way of these letters by: (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claim; (2) informing the Veteran about the information and evidence VA would seek to provide; and (3) informing the Veteran about the information and evidence he was expected to provide.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the June 2006 and December 2009 letters mentioned above.  

Second, VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011).  The information and evidence associated with the claims file consist of his service treatment records (STRs), VA medical treatment records, private post-service medical treatment records, VA examinations, and statements and testimony from the Veteran and his representative.  Also, VA obtained an opinion and an addendum opinion from a specialist regarding the etiology of the Veteran's psychiatric disorder in 2011.  There is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.

Legal Criteria 

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §  1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2011).  

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2011).  

Certain chronic diseases, including psychosis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed inservice disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 (1999).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

Factual Background

The Veteran is seeking service connection for an acquired psychiatric disorder.  He carries a current diagnosis of chronic schizophrenia, paranoid type, and mild mental retardation.  He has been adjudicated incompetent due to schizophrenia and his claim is pursued on behalf of his brother, a legally appointed custodian.  The question in this matter is whether a current psychiatric disorder is due to his active service in the U.S. Army from February 1971 to September 1972.  There is also a question as to whether a psychiatric disorder existed prior to entry onto active duty, and if so, whether it underwent a permanent increase in severity as a result of such military service.  

The Veteran's enlistment examination in August 1970 included a normal psychiatric evaluation.  It noted that he had a skull defect as an infant and had a surgical repair.  His service history reveals that he entered service in February 1971.  He was not a high school graduate.  He was assigned to infantry.  He was promoted to a Private E2 in June 1971 and to a Private First Class E3 in August 1971.  He committed various infractions during service including violation of Uniform Code Military Justice (UCMJ) Articles 86, 134, and 92.  

An April 1972 Report of Mental Status Examination indicates that the Veteran's thinking processes were clear, his thought content normal, and his memory good.  He had no significant mental illness, was able to distinguish right from wrong and adhere to the right, and met the retention standards then prescribed.  

In June 1972, the Veteran was reduced to an E2.  In June 1972, he violated UCMJ Articles 86, 91, and 121 (absent from duty, failure to obey an order, theft of property).  He was reduced in pay grade to E1.  

The Veteran was discharged based on "unsuitability."  A record notes that the discharge was recommended because of "apathy."  A certificate from his then-commanding officer indicates that the Veteran had received "numerous verbal reprimands and counseling sessions for his lack of appropriate interest and inability to participate in his share of the work and training of his platoon."  A statement from his then-platoon sergeant states that the Veteran's "conduct is very poor and his appearance is unsatisfactory as well as his duty performance.  His job knowledge in his MOS of 11B is non-existent."  

A1981 VA treatment record provides that the Veteran reported a history of being beaten by his father as well as being knocked unconscious after being hit on the head with a baseball bat.  

The report of a VA hospitalization from December 1981 to January 1982 includes a pertinent diagnosis of chronic undifferentiated schizophrenia, and states that "his psychotic symptoms fairly well date to the time he was in the service at which time a close friend of his was killed and he received a medical discharge for "mentally ill.""  

The report of a June 1981 Mental Status Examination from B.J.F., Ph.D., includes the Veteran's self-reported history of mental problems since the military service.  The examination revealed a diagnosis of mild mental retardation, and possible dysthymic disorder. 

A statement from the custodian indicates that the Veteran was diagnosed with mental retardation at age 3.  At age 4, he could not walk, talk, utilize table manners, or control bodily functions.  He had behavioral problems in school and made it through 11th grade.  

In a May 2001 VA examination report, the examiner states that he had reviewed the records.  He concludes that he did not see evidence of the Veteran having anything that could be signs of symptoms or anxiety or of the schizophrenia that was diagnosed in 1981 and subsequent to his becoming psychotic.  

In an August 2000 letter, R.J.E., M.D., Ph.D., observes that the Veteran was discharged from active duty due to apathy.  Dr. R.J.E. states that "[a]pathy is not in and of itself a diagnosis, but a sign or symptom of an underlying psychiatric condition."  He notes that it "is highly probable that Mr. [redacted] showed early symptoms of his current deteriorating psychiatric illness, prior to his discharge from the military."  

In a statement submitted in April 2006, several of the Veteran's family members report a long history "of severe nervous mental disorders from early childhood into adulthood."  They opine that during his service career, "he was subject to conditions that deteriorated his thinking and learning ability."  

Social Security Administration (SSA) disability records include an undated examination report which provides a pertinent diagnosis of (provisional) dementia, related to childhood pervasive developmental disorder; and rule out schizophrenia.  The examiner noted that the Veteran was "the classic example of an individual who suffers all the residual problems from having been a youngster with severe untreated learning disabilities related to brain damage and subsequently was punished repeatedly..., all of this significantly lowering his tolerance for frustration and impulse control."  

In July 2006, a VA staff psychologist indicated that the "apathy" for which the Veteran was discharged from active duty was very likely a "harbinger of his current condition."  

A May 2007 VA psychiatric examination found that the Veteran was permanently disabled and unemployable due to his chronic psychosis.  In the report of a June 2008 VA psychiatric examination, the same VA examiner opined that the Veteran's condition was ongoing prior to, during, and following his military service.  He further reported that the apathy in service was a component of his schizophrenia.  In the report of a November 2009 VA psychiatric examination, the same VA examiner stated that the current disability existed when the Veteran was in the military and was worsened during such service.  

Given the foregoing, the Board determined that there remained a question as to the etiology of the Veteran's current psychiatric disability.  As such, following a review of the relevant evidence of record contained in the Veteran's claims folder, a VA specialist was requested in February 2011 to address whether it was undebatable that any currently diagnosed psychiatric disability pre-existed the Veteran's active duty service and, if so, was it undebatable whether such was aggravated beyond its natural course by the Veteran's active duty service.  The VA specialist was also requested to address whether it was at least as likely as not (i.e., at least a 50 percent probability or greater) that any currently diagnosed psychiatric disability was incurred in or is otherwise due to the Veteran's active duty service.  

In a June 2011 response, the Chief Psychiatrist at a VA Medical Center provided a summary of the background information.  His opinion was that service connection for schizophrenia, which first manifested active symptoms 10 years following the Veteran's time in service, could not be definitively indicated.  Likewise, given the absence of a history of schizophrenia prior to service, it could not be said that military service aggravated the diagnosis.  Although the Veteran had inservice difficulty with conduct and was described as manifesting apathy, those symptoms alone did not suggest a prodromal phase of schizophrenia.  

The Chief Psychiatrist noted that other possible explanations included the likelihood that the Veteran had significant disabilities prior to service with early impairment of behavior and school functioning as described by his custodian; brain injury by childhood physical abuse prior to service; apathy related to becoming discouraged and demoralized due to repeated episodes of negative counseling for UCMJ violations and poor performance and conduct; or the possibility that another medical condition resulted in low energy and apathy, i.e., thyroid disorder.  

In further discussion, the Chief Psychiatrist noted that there was some disagreement regarding whether prodromal symptoms were valid predictors of schizophrenia.  He noted that in a 2001 medical article relating to interest in early treatment of schizophrenia, "the author's (sic) "maintain that the prodromal phase of schizophrenia is, at present, essentially a retrospective construct" suggesting that the "defining signs and symptoms currently in use" still needed appropriate validation, noting that individuals with prodromal symptoms might not develop schizophrenia."  

The Chief Psychiatrist added that

[i]n a 1996 medical article regarding the prodromal phase of "first-episode psychosis," the authors note "confusion about the nature of prodromal features and concerns regarding the reliability of their measurement."  The authors proposed various ways to conceptualize prodromal changes and describe particular clusters of symptoms and behaviors that resembled prodromal symptoms "that resolve spontaneously without immediately progressing to psychosis" [making it difficult to link those clusters to subsequent development of active psychosis particularly if occurring many years before (italics in original)]. 

The Chief Psychiatrist referred to a third medical article from 2002 which provided that for each of the schizophrenia subtypes in a study, the mean duration of the prodromal phase ranged from 12.7 months to 18.2 months in all subtypes.  

In conclusion, the VA Chief Psychiatrist referred to a 2008 information sheet from Canada's Center for Addiction and Mental Health that noted the prodromal phase of schizophrenia was described as a loss of interest in usual activities, as well as a withdrawal from family and friends.  Also during the prodromal phase, patients were easily confused, had trouble concentrating, and felt listless and apathetic, preferring to spend most of their days alone.  They might also become intensely preoccupied with religion or philosophy.  This phase could last weeks or months.  

In August 2011, the Board requested an addendum to the June 2011 opinion.  Specifically, the Board requested that the specialist restate the medical opinions offered using standards set in the original request.  In his September 2011 response, the same VA chief psychiatrist stated the following:

1.  It is not undebatable that the individual's currently diagnosed psychiatric disorder (Schizophrenia) pre-existed the Veteran's active duty service (underlining in original).  There are a number of other explanations for behaviors prior to the onset of his current disorder.  See the initial Outside Medical Opinion Section 3 (p.2).

2.  It is not "at at least as likely as not" that the individual's currently diagnosed psychiatric disorder (Schizophrenia) was incurred in or is otherwise due to the Veteran's active duty service (underlining in original).  See also the initial Outside Medical Opinion Section 3 and Section 4.  See specifically Section 4 (paragraph d) regarding the mean duration of the prodromal phase of schizophrenia.  For each of the schizophrenia subtypes in that study, the mean duration of the prodromal phase ranged from 12.7 months to 18.2 months and in all subtypes, a two standard deviation upper limit of the range was less than four years, making it very unlikely that any behaviors manifested by the Veteran while on active duty represented prodromal symptoms of schizophrenia that was diagnosed ten years later.  

Legal Analysis

Given the above, the Board also finds that entitlement to service connection for an acquired psychiatric disorder, currently diagnosed as chronic paranoid schizophrenia, is not warranted.  As noted by the VA Chief Psychiatrist, although the Veteran had difficulty with conduct and was described as manifesting apathy during service, those symptoms alone do not suggest a prodromal phase of schizophrenia.  Moreover, in his addendum report, the Chief Psychiatrist opined that, based on his review of the entire claims file, the Veteran's current schizophrenia was not of service origin.  He based his opinion on numerous medical articles which made it unlikely that any behaviors manifested by the Veteran while on active duty represented prodromal symptoms of schizophrenia which was diagnosed ten years after discharge.  

While there are other opinions of record asserting that the Veteran's inservice actions represent a component of schizophrenia that was worsened during service, the Board finds that the 2011 specialist's report, with the opinion as summarized above, is the evidence most probative to the etiology of the Veteran's disability.  The opinion is based on a review of the Veteran's complete medical records, to include all other opinions of record.  Thus, it takes into account the medical evidence in favor and against the Veteran's claim, and makes references to specific physical findings set forth throughout the medical record.  This latter fact is particularly important, in the Board's judgment, as the references make for a more convincing rationale.  Moreover, the VA specialist based his opinion on a review of various medical articles discussing pertinent medical findings regarding onset of prodromal symptoms and their relationship to the development of schizophrenia.  

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 71004(a) (2011) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (2011) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (2011) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation).  

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran and others are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board has weighed the statements of record as to continuity of symptomatology and finds the family's recollections and statements made in connection with the claim for VA compensation benefits to be of probative value in this case.  However, the medical findings as recently provided by the Chief Psychiatrist do not support their conclusion that the Veteran's inservice behavior represented either the onset of schizophrenia or worsening of a preexisting psychiatric disorder.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding that the Veteran's schizophrenia preexisted service and was aggravated therein, or that this disorder, first noted 10 years after service, is of service origin.  

The Board also notes that schizophrenia was not shown within one year of the Veteran's separation from active duty.  Therefore, service connection on a presumptive basis is not warranted.  38 C.F.R. §§ 3.307 and 3.309.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.102 (2011); Gilbert, supra.  Therefore, the Board is unable to identify a reasonable basis for granting the claim.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.  




____________________________________________
JASON R. DAVITIAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


